DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moloney et al. (US 9,173,031).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Moloney, as teaching:
a hair dryer 10, comprising: 
a main body 12 including a discharge outlet 20b through which fluid is discharged outside of the main body; 
a handle 14, 16 that extends from the main body, including an inlet 30a, 240, 242 through which external fluid enters the handle (expressly shown in figures 9, 16, 18 and expressly disclosed in column 9 lines 10-18); 
a flow path that extends from the inlet to the discharge outlet (expressly shown in figures 8, 9); 
a fan 160 provided inside of the handle, and provided in the flow path; and 
a noise attenuation portion provided inside of the handle and surrounding at least a portion of the fan along an inner circumferential direction of the handle, the noise attenuating portion attenuating noise generated by the fan (expressly disclosed in column 9 lines 23-37.  Moloney also discloses the claim 2 feature wherein the noise attenuation portion includes a noise attenuation space in which noise generated by the fan is attenuated, and wherein the noise attenuation space is arranged between the inner circumferential surface of the handle and the fan to surround the fan (expressly shown in figure 7 and expressly disclosed in column 9, lines 38-42), the claim 3 feature wherein the noise attenuation space is closed at a first end facing the main body with respect to the flow path and open at a second end facing the inlet, the open second end providing communication between the noise attenuation space and the flow path (expressly shown in figures 8, 9), the claim 5 feature wherein the open second end is closer to the inlet than the fan (expressly shown in figures 8, 9), the claim 6 feature of a first closure portion that protrudes from the inner circumferential surface of the handle, having a ring shape extended along the inner circumferential direction of the handle, wherein the first end of the noise attenuation space is closed by the first closure portion with respect to the flow path (expressly shown in figures 1, 2, 7), the claim 7 feature wherein the fan is connected with the first closure portion and fixed to be spaced apart from the inner circumferential surface of the handle (expressly shown in figures 8, 9), the claim 9 feature of a fan holder that extends from the first closure portion to the inlet and accommodates the fan therein, wherein the noise attenuation space is formed between an outer side of the fan holder and the inner circumferential surface of the handle (expressly shown in figures 8, 9), the claim 10 feature of a second closure portion spaced apart from the fan toward the inlet, protruding from the inner circumferential surface of the handle, and having a ring shape that extends along the inner circumferential direction of the handle, wherein the open second end is formed between the fan and the second closure portion (expressly shown in figures 1, 2, 8, 9), the claim 11 feature wherein the second closure portion has a protrusion height in a radial direction of the handle higher than a protrusion height of the first closure portion, and wherein the open second end is open to cross a lengthwise direction of the handle (expressly shown in figures 1, 8), the claim 12 feature a filter 50 provided inside of the handle, that filters particles of gas entering through the inlet, wherein the filter is arranged to be opposite to the fan based on the second closure portion, and one end of the filter faces for the main body and is coupled to the second closure portion (expressly disclosed in column 8, lines 50-55), the claim 13 feature wherein the inlet includes a plurality of inlet holes provided on an outer circumferential surface of the handle, that communicates an outside of the handle with the flow path, and wherein the filter has an outer circumferential surface provided to face the inner circumferential surface of the handle and filter fluid entering through the plurality of inlet holes (expressly disclosed in column 8, line 56 through column 9 line 2), the claim 14 feature wherein the handle is provided with a filer insertion unit formed on an end surface opposite to the main body to allow the filter to be inserted thereto, and wherein the filter is inserted into the handle through the filter insertion unit and an end of the filter is coupled to the second closure portion (expressly disclosed in column 9 lines 3-9). 
Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (US 2018/0235178).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Atkinson, as teaching:
a hair dryer 10, comprising: 
a main body 30 including a discharge outlet 440 through which fluid is discharged outside of the main body; 
a handle 20 that extends from the main body, including an inlet 40 through which external fluid enters the handle; 
a flow path 400 that extends from the inlet to the discharge outlet; 
a fan 70 provided inside of the handle, and provided in the flow path; and 
a noise attenuation space provided inside of the handle and surrounding at least a portion of the fan along an inner circumferential direction of the handle, the noise attenuating portion attenuating noise generated by the fan (expressly disclosed in paragraph [0103], especially the penultimate sentence of that paragraph and expressly shown in figures 4, 5). Atkinson also discloses the claim 16 feature wherein the noise attenuation space is closed at a first end facing the main body with respect to the flow path and open at a second end facing the inlet, the open second end providing communication between the noise attenuation space and the flow path (expressly shown in figures 11, 12, 13a, 13b), the claim 18 feature (expressly shown in figures 11, 12, 13a, 13b), the claim 18 feature wherein the open second end is closer to the inlet than the fan (expressly shown in figures 14a, 16a), the claim 19 feature of a filter 48 provided inside of the handle, that filters particles of gas entering through the inlet (expressly disclosed in paragraph [0098]). 
Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavis (US 2018/0042356).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Pavis, as teaching:
a hair dryer (please see title and abstract), comprising: 
a main body 501 including a discharge outlet 7b through which fluid is discharged outside of the main body; 
a handle 502 that extends from the main body, including an inlet 7a through which external fluid enters the handle; 
a flow path 7d that extends from the inlet to the discharge outlet; 
a fan 401, 301 provided inside of the handle, and provided in the flow path; and 
a noise attenuation space provided inside of the handle and adjacent at least a portion of the fan, the noise attenuating portion attenuating noise generated by the fan, wherein the noise attenuation space is closed at a first end facing the main body with respect to the flow path and open at a second end facing the inlet, the open second end providing communication between the noise attenuation space and the flow path.  Pavis also discloses the claim 21 feature of a first closure portion that protrudes from an inner circumferential surface of the handle, having a ring shape extended along an inner circumferential direction of the handle, wherein the first end of the noise attenuation space is closed by the first closure portion with respect to the flow path, and wherein the fan is connected with the first closure portion and fixed to be spaced apart from the inner circumferential surface of the handle (expressly disclosed in paragraphs [0002], [00743] and expressly shown in figures 16, 18), the claim 22 feature of a fan holder that extends from the first closure portion to the inlet and accommodates the fan therein, wherein the noise attenuation space is formed between an outer side of the fan holder and the inner circumferential surface of the handle (expressly shown in figures 17, 18), the claim 23 feature of a second closure portion spaced apart from the fan toward the inlet, protruding from the inner circumferential surface of the handle, and having a ring shape that extends along the inner circumferential direction of the handle, wherein the open second end is formed between the fan and the second closure portion, wherein the second closure portion has a protrusion height in a radial direction of the handle higher than a protrusion height of the first closure portion, and wherein the open second end is open to cross a lengthwise direction of the handle (expressly shown in figures 12, 18). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Clark et al. (US 2011/0010958).  Moloney discloses the claimed invention, as rejected above, except for the recited plurality of blades.  Clark, another hair dryer, discloses that feature in paragraph [0031] and shown in figures 3, 4, 5, 6.  It would have been obvious to one skilled in the art to combine the teachings of Moloney with the teachings of Clark for the purpose of provide less impulse and less broadband noise.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Clark.  Atkinson discloses the claimed invention, as rejected above, except for the recited plurality of blades.  Clark, another hair dryer, discloses that feature in paragraph [0031] and shown in figures 3, 4, 5, 6.  It would have been obvious to one skilled in the art to combine the teachings of Atkinson with the teachings of Clark for the purpose of provide less impulse and less broadband noise.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pavis in view of Moloney.  Pavis discloses the claimed invention, as rejected above, except for the recited filter.  Moloney, another hair dryer, discloses that feature in column 8 lines 50-55.  It would have been obvious to one skilled in the art to combine the teachings of Pavis with the teachings of Moloney for the purpose of provide less impulse and less broadband noise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.  References A, N, cited with this action, are patent publications from the same inventive entity.  References B, C, D, E, F, G, H, J, O, P, Q, cited with this action, teach hair dryers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Monday, May 16, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753